Citation Nr: 0634892	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  01-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to July 
1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In May 2002, the Board determined that new and material 
evidence had been received and reopened and remanded this 
service-connection claim for additional development.  In 
August 2005, the Board again remanded the case for additional 
development.  


FINDINGS OF FACT

1.  The veteran did not participate in a radiation risk 
activity during active service.

2.  The veteran was exposed to 0.700 rem, or less, at age 21, 
during active service.  

3.  Urinary bladder cancer was first diagnosed in or around 
December 1988.  

4.  There is no medical evidence of a reasonable possibility 
that the veteran's bladder cancer can be attributed to 
exposure to ionizing radiation in service. 


CONCLUSION OF LAW

Urinary bladder cancer was not incurred in or aggravated by 
service, nor is it shown to be secondary to radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in July 2001, January and August 2003, and in November 2005.  
These letters informed the veteran of what evidence is needed 
to substantiate the claim, what evidence he was responsible 
for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  The 
development required of radiation claims has been carried out 
to the extent possible.  All identified evidence has been 
accounted for to the extent possible.  38 U.S.C.A. § 5103A 
(b)-(d); see also 38 C.F.R. § 3.159(c).  VA sent its first 
notice letter subsequent to the initial adverse decision, 
which would normally require a remand for compliance.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  In 
this case, the Board did remand the case in August 2005.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection is being denied, no disability 
rating or effective date will be assigned and there is no 
possibility of unfair prejudice to the veteran.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110, 1112; 
1113, 1131, 1137 (West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and any malignant tumor becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection for a malignant tumor (urinary bladder 
cancer) attributable to ionizing radiation exposure during 
service can be accomplished in three different ways.  First, 
there are 15 types of cancer which are subject to presumptive 
service connection.  Qualification under this provision 
occurs when the veteran suffers from one of the fifteen 
listed cancers and establishes his or her participation in a 
"radiation risk activity", as defined by 38 U.S.C.A. 
§ 1112(c) (4) (B).  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which are subject to service connection provided 
that certain conditions specified in that regulation are met.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee, supra. 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the veteran did not participate in any of the 
enumerated radiation risk activities, as set forth and 
defined at 38 C.F.R. § 3.309 (d), nor has he so alleged.  
Thus, he is not entitled to presumptive service connection 
for urinary bladder cancer under 38 U.S.C.A. § 1112(c) (4) 
(B).  

Second, 38 C.F.R. § 3.311 (b) provides that urinary bladder 
cancer is subject to service connection if, after the 
development specified at 38 C.F.R. § 3.311 (a) (2) has been 
accomplished, VA's Undersecretary for Benefits is convinced 
that sound scientific and medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from exposure to ionizing 
radiation in service.  

After the development specified by regulation was 
accomplished, VA's Undersecretary for Benefits [the Director, 
Compensation and Pension Service] concluded that "there is 
no reasonable possibility that the veteran's bladder cancer 
can be attributed to exposure to ionizing radiation in 
service."  The opinion is based on a reconstructed dose 
estimate of 0.700 rem, or less, when occupationally exposed 
in 1946 at age 21, and on a negative medical opinion from 
VA's Undersecretary for Health, which assumed 0.700 rem 
exposure.  

The veteran has rigorously challenged the above conclusion, 
especially the dose estimate of 0.700 rem or less.  He claims 
that he received at least 100 rem of gamma radiation.  

In January 2002, the veteran testified before the undersigned 
that while performing as an armed escort for a visiting 
scientist at Los Alamos National Laboratory, he was standing 
in the doorway of the laboratory in Building Number 12 and 
was within a few feet of a radiation experiment when it went 
awry and killed a research scientist with an overdose of 
ionizing radiation.  He recalled that no person in the room 
had a film badge.  He further testified that he assisted in 
transporting the burned scientist to an ambulance and then 
followed the ambulance to the hospital.  

While the radiation accident on May 21, 1946, and fatality 
have been corroborated by official records, the veteran's 
presence at the laboratory that day is not corroborated.  
Moreover, his testimony concerning this event is controverted 
by his own previous testimony offered in August 1990.  The 
issue at that time was service connection for fibromyositis 
due to ionizing radiation.  

During August 1990 testimony before a hearing officer at the 
St. Petersburg RO, the veteran was asked "Were you aware of 
any problem that anybody had there with being exposed to 
over-exposure and overdose of radiation?  Had you ever been 
told by word of mouth, by anybody talking?"  The veteran 
replied, "No, there was no concern over it I don't think.  I 
don't think anybody."  See Vol I, transcript, p 9.  

Thus, while currently claiming that he was exposed to a great 
amount of ionizing radiation during a fatal radiation 
experiment, he formerly attested to the fact that he was not 
aware of any over-exposure to anyone while serving at Los 
Alamos.  

The veteran submitted a diagram of the laboratory that 
depicts where various persons stood at the time of the 
radiation accident.  The veteran has marked a spot on the 
diagram where he stood, which was approximately 19 feet from 
the site of the experiment.  

According to the official diagram, no one wore a film badge 
(dosimeter), but film badges were located around the room.  
These were called planted film badges.  Film badge number 513 
was planted at the approximate position where the veteran 
placed himself.  Film badge number 513 accumulated 12.3 rems 
during the accident.  Thus, assuming arguendo that the 
veteran was where he claimed, his total exposure would be 
only 11.6 rem greater than his official dose estimate.  This 
magnitude of error is insignificant. 

In August 2004, the veteran reported that after the accident 
"they took us all over to the hospital and checked us for 
exposure", which contrasts greatly from his 1990 testimony 
that he was not aware of anybody having been overexposed.  
The veteran made no comment concerning any result of the 
alleged hospital check-up.  

Moreover, in rather stark contrast to his 1990 testimony, in 
November 2005, the veteran reported that after the accident, 
"We all spent two or three days in the infirmary, then 
released back to duty."  The Board notes that no treatment 
report has been found.  

Where the veteran's claim is not corroborated by official 
records or medical evidence, the claim may still be granted 
based on testimony alone, if that testimony proves credible.  
See Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 
2006); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay 
evidence alone may be sufficient to place the evidence in 
equipoise and thus, under 38 U.S.C. § 5107(b), establish 
entitlement to benefits).  In this case, however, the current 
claims and testimony are inconsistent with both the official 
records and with the veteran's own previous claims and 
testimony.  Thus, the credibility and probative value of the 
veteran's recollection of remote facts is very low.  
Moreover, he is not an expert at radiation exposure levels.  
He claimed 100 rem of exposure, while a nearby film badge, if 
indeed the veteran was at the site, recorded only 12.3 rem.  

Finally, although there is yet a third avenue to service 
connection, that is, showing by competent evidence that the 
cancer was incurred during or aggravated by service, the 
veteran had not taken this route.  Combee, supra.  No medical 
professional has related the veteran's urinary bladder cancer 
to active service.  

Although the veteran himself attributes urinary bladder 
cancer to active service, he is not competent to offer such 
an opinion, as he is not a trained medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
his statement, as well as the other lay witness statements, 
may help us determine when symptoms arose, but not why they 
arose.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim of service connection for urinary bladder 
cancer due to exposure to radiation.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim of 
entitlement to service connection is therefore denied.  


ORDER

Entitlement to service connection for bladder cancer as a 
result of exposure to ionizing radiation is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


